Citation Nr: 1605431	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  06-02 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of right knee surgery, rated as 10 percent disabling prior to January 25, 2005, as 20 percent disabling between January 25, 2005, and July 23, 2006, as 10 percent disabling between July 24, 2006, and December 14, 2006, and as 20 percent disabling as of December 15, 2006.  

2.  Entitlement to an initial rating in excess of 10 percent for right knee arthritis, to include whether the Veteran is entitled to a separate 10 percent rating for right knee arthritis prior to May 12, 2014.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to December 1991.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued the 10 percent rating assigned for service-connected residuals of right knee surgery. 

The Veteran presented testimony at a personal hearing before a Veterans Law Judge (VLJ) in December 2008.  A transcript is of record. 

The Board remanded the claim in July 2009 for additional development.  After the requested development had been completed, the Board issued a decision in June 2011 in which it determined that a rating in excess of 10 percent was not warranted prior to January 25, 2005, and between July 24, 2006, and December 14, 2006.   Board determined that a 20 percent rating was warranted between January 25, 2005, and July 23, 2006, and again beginning December 15, 2006.  The Veteran appealed the Board's June 2011 decision to the United States Court of Appeals for Veterans Claims (Court). 

In a January 2013 memorandum decision, the Court affirmed the Board's determination that the Veteran was not entitled to a temporary total rating following an April 2006 right knee surgery, but vacated the remainder of the Board's June 2011 decision and remanded the claim to the Board for further development and readjudication consistent with the memorandum decision.  In November 2013, the Board remanded the claim for additional development.  

While the claim was in remand status, the Appeals Management Center (AMC) issued a rating decision in July 2014 in which it granted a separate 10 percent rating for right knee arthritis pursuant to Diagnostic Codes 5003 and 5260, effective May 12, 2014.  The Veteran has indicated that she believes the effective date assigned for the separate 10 percent rating should be prior to the one chosen by the AMC.  See October 20, 2014, statement in support of claim.  

The Board issued a remand on October 23, 2014, which the Veteran appealed to the Court.  In a November 2015 Joint Motion to Modify the October 23, 2014, Board of Veterans' Appeals Decision, the Board was instructed to strike certain language from the remand.  That action will be completed in this decision.  

In December 2015, the Veteran was notified that she was entitled to another hearing given that the VLJ who had conducted the December 2008 hearing was unavailable to participate in a decision in her appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In a response received in January 2016, the Veteran stated that she did not wish to appear at another hearing and for her case to be considered on the evidence of record.  

The record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Additional VA treatment records that are pertinent to this claim were associated with the electronic files after the AMC issued a supplemental statement of the case (SSOC) in February 2015.  On remand, the additional evidence must be considered and an updated SSOC must be issued to the Veteran.  See 38 C.F.R. § 20.1304.  In finding that the case must be sent back to the AOJ for initial consideration of the new evidence, the Board recognizes that the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165, amended 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a Substantive Appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.  However, as the Substantive Appeal in the present case was filed prior to that date, this amendment is not for application.

The Veteran's right knee was last evaluated in February 2010.  Given the large amount of time that has elapsed and the fact that she underwent right knee surgery in June 2014, the Board finds that a contemporaneous VA examination is needed.  Updated VA treatment records should also be obtained.

The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Durham VA Medical Center, dated since September 2015.  

2.  Schedule the Veteran for a VA examination to assess the current severity of her right knee disabilities.  The examiner must review the electronic claims files.  

The examiner is to identify all residuals attributable to the Veteran's service-connected right knee disabilities. 

The examiner is to report the range of motion measurements for the right knee in degrees.  

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and the examiner should indicate whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner is to describe whether pain significantly limits functional ability during flare-ups or when the right knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner is to discuss whether the Veteran has any recurrent subluxation or lateral instability of the right knee and indicate whether any instability is slight, moderate or severe.  

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

3.  Review the electronic files and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claims, with consideration of all evidence that was associated with the electronic record after the February 2015 SSOC was issued.  If and benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



